EXHIBIT 10.2

 

Amendment No. 1 to Statement of Work No. Two

THIS AMENDMENT No. 1 (hereinafter “Amendment 1”) to Statement of Work No. Two is
effective as of July 2, 2018 (the “Amendment 1 Effective Date”) by and between
HTG Molecular Diagnostics, Inc. (“HTG”) and QIAGEN Manchester Limited
(“QIAGEN”).  

Whereas, QIAGEN and HTG entered into that certain Statement of Work No. Two,
dated June 2, 2017 (the “Agreement”) and the parties now desire to extend the
scope and duration of their Development activities under the Agreement;

Now, therefore, based upon the above premises, and in consideration of the
mutual covenants and conditions contained in the Agreement and herein, the
parties agree as follows:

 

1.

Pursuant to Section 4.2 of the Agreement, QIAGEN and HTG confirm they have
exchanged details of their respective additional Development activities for
mutual review and approval prior to the full execution of this Amendment
1.  These additional Development activities shall be subject to all terms and
conditions of the Agreement.

 

2.

Pursuant to Section 6.2.1 of the Agreement, QIAGEN and HTG have exchanged their
additional estimated Project Costs for mutual review and approval prior to the
full execution of this Amendment 1.  These additional Project Costs shall be
subject to all terms and conditions of the Agreement.

 

3.

Except as noted above, the Agreement as originally stated shall remain in full
force and effect.

 

4.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.  Facsimile or other electronically transmitted signatures
shall be deemed original signatures.

HTG/QIAGEN CONFIDENTIAL

Page 1 of 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, HTG and QIAGEN each has caused this Amendment 1 to be
executed by its respective duly authorized representative as of the Amendment 1
Effective Date.

 

HTG MOLECULAR DIAGNOSTICS

By:  /s/ Timothy B. Johnson

Name: Timothy B. Johnson

Title: President, Chief Executive Officer

QIAGEN MANCHESTER LIMITED

By: /s/ Roland Sackers

Name: Roland Sackers

Title: CFO

 

 

 

 

 

HTG/QIAGEN CONFIDENTIAL Page 2 of 2

 